Case 1:17-cr-00201-ABJ Document 682 Filed 05/21/21 Page 1 of 44

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA

Vv.
Crim. No. 17-201-1 (ABJ)
PAUL J. MANAFORT, JR.,
Filed Under Seal

Defendant.

 

 

GOVERNMENT'S SUPPLEMENTAL MEMORANDUM WITH
RESPECT TO THE COURT’S FEBRUARY 13, 2019 RULING

 

The United States of America, by and through Special Counsel Robert S. Mueller, III,
submits this memorandum to address two issues arising from the Court’s February 13, 2019 oral
ruling that Manafort breached his plea agreement and intentionally lied during briefings with the
government and testimony before the grand jury.

A. August 2, 2016 Email & Meeting

The government seeks to bring to the Court’s attention additional evidence concerning one
prong of the third subject-matter area addressed in the February 13, 2019 ruling, which the Court’s
written order identifies as the defendant’s “multiple false statements to the FBI, the OSC, and the
grand jury concerning matters that were material to the investigation: his interactions and
communications with Kilimnik.” Order, at 3 (Doc. 509). Specifically at issue is the Court’s
finding that Manafort lied in claiming that he did not direct Gates to give internal campaign polling
data to Konstantin Kilimnik.

After the hearing, on February 15, 2019, Rick Gates was interviewed by the Special

Counsel’s Office and, as discussed below, Gates confirmed that Manafort instructed him to send
Case 1:17-cr-00201-ABJ Document 682 Filed 05/21/21 Page 2 of 44

internal polling data to Kilimnik during the campaign.' See February 15, 2019 Gates 302, at 1
(Exhibit A). Gates stated that he did not bring the attachment to the August 2, 2016 email from
Manafort (Government Exhibit 233) to the evening meeting with Konstantin Kilimnik (Gates had
never stated that he brought any documents to that meeting).

Gates stated, however, that he did not understand the August 2 email to be a request to
bring the attachment to the Kilimnik meeting, but related to an earlier meeting, as noted below.
See February 15, 2019 Gates 302, at 3 (Exhibit A). Gates does not know if Manafort brought
documents to the later meeting, but he did not see Manafort provide any documents to Kilimnik
while he (Gates) was present. Id.

As a result of learning new information about a possible earlier meeting on August 2, the
government again reviewed the available documentary evidence. The government had been aware
of the Manafort “outlook” calendar, which does not reflect any scheduled meeting during the day-
time on August 2, 2016 that related to the PE polling data (Exhibit B). The government then
identified another calendar that contains a “scheduling” meeting at 10:30 a.m. on August 2, 2016
(Exhibit C). Both calendars had been provided to the defense as part of discovery on December
8, 2017. The Court referred to the calendar issue in the February 13, 2019 hearing.” During the
February 15, 2019 interview, Gates said he remembered that he used the attachment to the August
2 email from Manafort (Government Exhibit 233) in preparing for the scheduling meeting at

10:30.

 

1 As a result of media coverage of the breach litigation, Gates (through counsel) provided information to
the SCO about the August 2 email. The government thereafter met with Gates on February 15 to debrief
him.

2 See February 13, 2019 Hr’g Tr. at 34 (“Mr. Manafort said bring it to the SCh meeting, that that's shorthand
for a scheduling meeting, as opposed to possibly a scheduled meeting, and it meant a scheduling meeting
with campaign staff. There's nothing provided to substantiate that[.]”
Case 1:17-cr-00201-ABJ Document 682 Filed 05/21/21 Page 3 of 44

As discussed below, the government does not believe that this new evidence should affect
the Court’s ruling that Manafort lied with respect to the subject matter area in general or its finding
that Manafort lied when he denied that he instructed Gates to share internal polling data with
Kilimnik. The January 14, 2019 Declaration In Support of the Government’s Breach
Determination and Sentencing cited the following multiple strands of evidence in support of the
position that Manafort lied when he denied directing Gates to provide internal campaign polling
data with Kilimnik: (1) Gates’ various statements documented in FD 302s (see Declaration { 54);
(2) Kilimnik’s emails referencing the content of internal campaign polls (id. 9 55); (3) the fact
that Manafort and Gates met with Kilimnik on the evening of August 2; and (4) the fact that on
the morning of August 2, Manafort sent Gates an email with the subject “[p]rint out and bring to
our SCh [sic] meeting,” and attached to the email an Excel document (Government Exhibit 233)
(Declaration J 56). With respect to the Excel document, the Declaration stated, “[t]he document
was P| internal polling data for the presidential campaign.” Jd. The Court referenced the
August 2 email on several occasions during the February 4 and 13 hearings, but did not rely solely
on that document in its ruling.’

Because the government presented additional and sufficient evidence that Manafort lied
about not directing Gates to provide internal campaign polling data to Kilimnik, Gates’ most recent
information and the second calendar should not alter the Court’s ruling. First, as noted, Gates has
provided consistent information that Manafort repeatedly directed him to share internal polling
data with Kilimnik,* and did so again at the February 15, 2018 debriefing. Gates’ information was

summarized in the February 15, 2019 Gates 302 as follows: “MANAFORT directed GATES to

 

3 See February 13, 2019 Hr’g Tr. at 31, 34; see February 4, 2019 Hr’g Tr. at 90-92, 103.
4 See, e.g., January 31, 2018 Gates 302, at 17 (Exhibit 222); September 27, 2018 Gates 302, at 2 (Exhibit
223); February 7, 2018 Gates 302, at 15 (Docket 504, Attachment C).

3
Case 1:17-cr-00201-ABJ Document 682 Filed 05/21/21 Page 4 of 44

send internal polling data from the DONALD J. TRUMP CAMPAIGN to KONSTANTIN
KILIMNIK (KILIMNIK), and GATES did so. The internal polling data was provided by i
po February 15, 2019 Gates 302, at 1 (Exhibit A).

Second, as the Court found, Gates’ statements were corroborated by the Kilimnik emails,
which specifically referenced the content of internal campaign polls and which were marked as
Government Exhibits 225 to 232.°

Third, that Manafort and Gates met with Kilimnik on the evening of August 2 and discussed
polling and details about the campaign—a fact not in dispute—also corroborates Gates’
statements. Of note, Gates again detailed the substance of the August 2 meeting in his February
15, 2019 debriefing. The February 15, 2019 Gates 302 summarized his statements on this issue.
February 15, 2019 Gates 302, at 3-4 (Exhibit A). These statements are consistent with the
information previously provided by Gates.°

Fourth, Gates has again provided evidence that is helpful to Manafort at least with respect
to the existence of the earlier scheduling meeting on August 2 and his use of the August 2 email
attachment for that meeting. The fact that Gates came forward to the government with this
information further bolsters his credibility.

Finally, Manafort’s statements to the government that he never would have told Gates to
provide internal polling data and only told Gates to keep Kilimnik up to date is itself implausible:
it is hard to imagine that Gates, who worked for Manafort on the campaign and at DMI, would
have taken it on himself to provide such data without authorization or alerting his boss. In sum,

the government continues to submit that this prong of the subject matter area has been established

 

5See February 13, 2019 Hr’g Tr. at 35.

°See January 30, 2018 Gates 302, at 2-5 (Exhibit 236); see also February 13, 2019 Hr’g Tr. at 35 (“Exhibit
236, the 302 from January 2018, Gates says we discussed battleground states, polling data, and trends
regarding the Trump campaign and the battleground states. Those are pretty specific words.”).

4
Case 1:17-cr-00201-ABJ Document 682 Filed 05/21/21 Page 5 of 44

by a preponderance of the evidence and, in any event, the new information would not undermine

the Court’s conclusion as to the subject matter area as a whole.

a

The government also seeks to advise the Court that the reference in the February 13

transcript to ae 2d es “Russians” should instead identify each

as Ukrainian.’

 

* * K * *

For the reasons cited, the government seeks to correct the record with respect to the Court’s

February 13, 2019, oral ruling based on the information above.

 

7See February 13, 2019 Hr’g Tr. at 36:14-16 (“Also, the evidence indicates that it was understood that the

data would be passed from Kilimnik to prominent Russians, including ii i
Case 1:17-cr-00201-ABJ Document 682 Filed 05/21/21 Page 6 of 44

Dated: February 26, 2019

Respectfully submitted,

ROBERT S. MUELLER III
Special Counsel

By: /s/ Andrew Weissmann

Andrew Weissmann

Jeannie S. Rhee (D.D.C. Bar No. 464127)
Greg D. Andres (D.D.C. Bar No. 459221)
U.S. Department of Justice

Special Counsel’s Office

950 Pennsylvania Avenue NW
Washington, D.C. 20530

Telephone: (202) 616-0800

Attorneys for the United States of America
Case 1:17-cr-00201-ABJ Document 682 Filed 05/21/21 Page 7 of 44

Exhibit A
Case 1:17-cr-00201-ABJ Document 682 Filed 05/21/21 Page 8 of 44

-l1 of 4-

Orricia. Recorp
FD-302 (Rev. 5-8-10) ~

  

FEDERAL BUREAU OF INVESTIGATION
Date of entry 02/17/2019

On 02/15/2019 Special Agent Mickey J. Robinson, Intelligence Analyst
Michael Ficht, Senior Assistant Special Counsels Greg Andres, Jeannie
Rhee, and Andrew Weissman interviewed RICHARD GATES (GATES) at the Special
Counsel's Office. Present for the interview was GATES's counsel, Tom
Greene. After being advised of the identity of the interviewing Agent and
the nature of the interview, GATES provided the following information:

GATES has never seen FD-302s written related to his interviews with the

Special Counsel's Office.
Polling Data Sent to KONSTANTIN KILIMNIK

MANAFORT directed GATES to send internal polling data from the DONALD J.
TRUMP CAMPAIGN to KONSTANTIN KILIMNIK (KILIMNIK), and GATES did so. The
internal polling data was provided by PT GATES
utilized WHATSAPP to forward the "top line" internal polling data to
KILIMNIK. The forwarded polling data consisted of results from internal
polling including the State, Dates, Generic, and Decided GOP, etc.,
numbers. It was a cut and paste from summary sheets created based
on his internal polling data and not the entire data set including cross
tabs. By sending the top lines, GATES sent KILIMNIK an "executive summary"

of the data.

GATES understood KILIMNIK would send the internal polling data on to
Ukrainian oligarchs at MANAFORT's request to facilitate MANAFORT's
payments. MANAFORT wanted to show Ukrainian oligarchs that he was doing
"wonders" with the TRUMP Campaign in securing the nomination. J

was also in the mix. GATES recalled, however, that the letter to
aa related to MANAFORT's and QMMMJlegal dispute. GATES

does not specifically know if MANAFORT sent internal polling data to

The states BE 2 eo iced data on were based on nia

choice of polling locations. The majority of polling was done in
battleground states. EM polling location choices reflected his
internal analysis. GATES recalled there would be a list of five or six
states per poll.

 

Investigationon 92/15/2019 , Washington, District Of Columbia, United States (In Person)

by ROBINSON MICKEY J

 

 

 

This document contains neither recommendations nor conclusions of the FBL It is the property of the FBI and is loaned to your agency: it and its contents are not
to be distributed outside your agency.
FD-302a (Rev. 05-08-10) Case 1:17-cr-00201-ABJ Document 682 Filed 05/21/21 Page 9 of 44

(U) Interview of Richard Gates (02/15
Continuation of FD-302 of /2019) ,On 02/15/2019 Page 2 Of 4

 

As an example, GATES recalled that some in the campaign were concerned if
TRUMP could have won Georgia. So, though not a battleground state, Georgia
would appear on the list of polled states and drop off periodically.
Additionally, the campaign strategy did not rely solely on the polling
data. TRUMP felt he would win Virgina without the need for polling.

GATES deleted the WHATSAPP messages as soon as they were sent to KILIMNIK.
MANAFORT did not ask GATES to do this. GATES deleted the messages because
he was concerned about GE «incing out GATES had sent the data.

[GATES was shown Document ID 0.7.4249.179465 (Document 1)]

GATES recalled Document 1 and did not believe it was "polling data" as
viewed in campaign terms, but a media market document instead. MANAFORT
wanted to put in areas where the media market was
borderline on TRUMP. This is different than a "poll." Document 1 did,
however, identify polling data to show states that were pro or anti TRUMP
to assist the campaign in scheduling BS 2ppearances.

[GATES was shown Document ID 0.7.4730.110442 (Memo) ]

GATES did not think the poll referred to in the Memo was the same as the
Document 1, because BE olls have a specific format.

GATES explained that a brush fire poll is a scaled back version of a
longer 75-100 word poll. The benefit of the brush fire poll is that the
results come back much earlier but with reduced accuracy. GATES recalled
that NM cavored internet polls because of the quick data
response. GATES noted that the IVRs, or phone calls, return more slowly,
but are more accurate.

GATES had access to both the shown Memo and Document 1. GATES explained
that Document 1 was strategically useful because it could assist the
campaign in deciding where to send P If BE was on one
side of the country, they would send mt the other side. The data in
Document 1 identified "soft" cities that could benefit from a visit.
Prior to 08/02/2016, the campaign only identified states for et.
visit. After 08/02/2016, the campaign had cities plugged in for a:
visit.

GATES pointed out that the "6-16" date on the data in Document 1 indicated
that the data was old by the time of the 08/02/2016 email. Brush fire data
returned more frequently and could assist in identifying the battlegrounds.

GATES did not know what informed the data represented in the column

labeled "ie on Document 1. GATES
Case 1:17-cr-00201-ABJ Document 682 Filed 05/21/21 Page 10 of 44
FD-302a (Rev. 05-08-10)

(U) Interview of Richard Gates (02/15
Continuation of FD-302 of /2019) ,On 02/15/2019 Page 3 Of 4

 

was not sure where HE pulled that data from, whether it was his own
or a conglomerate of data. GATES also did not know what informed the data
in the "(nn column on Document 1. GATES did not
know whose underlying data that was. GATES was not aware of the
proprietary algorithm that BE sec to populate the columns in the
data; but GATES knew it was informed by polling data. RE could not
just take public information and make the document. The document was
proprietary and circulated to a small handful of people, including

MANAFORT and _

| tasked to identify markets in which the campaign could get
the best impact. Jfwas looking for a media plan on where to purchase TV
buys. JJ data does not only have battlegrounds, it does include
other states as well.

GATES specifically recalled seeing the data based on the cities identified
in Document 1. GATES was asked if he recalled the subject of an email "TH
a GATES recalled Document 1 by the cities and because it was the

one time they discussed fF travel scheduling. | came back

to them a couple weeks later and said the devised schedule was not working
for them.

MANAFORT, GATES, PRT access to the Document 1. GATES

recalled using it to create the master schedule with Po GATES
printed the top copy of the Document 1.

Document 1 contained relevant campaign information because it informed
decision making as to where BE was to travel. GATES recalled the
Document 1 had value to the internal strategy of the campaign. MANAFORT's
strategic decision of where to send PENCE was based on that document.

Meeting with KONSTANTIN KILIMNIK

GATES did not recall bringing Document 1 to the meeting, or any other
documents. GATES does not know if documents were passed to KILIMNIK at the
08/02/2016 meeting with MANAFORT and KILIMNIK. GATES arrived late and did
not see any documents passed during the portion at which he was present.
When GATES arrived he received a brief recap of topics previously
discussed including the legal issues with a. GATES does not know
if everything discussed prior to his arrival was recapped.

At the 08/02/2016 meeting with GATES, MANAFORT, and KILIMNIK there was a
much more detailed discussion of internal polling data compared to the
data GATES sent to KILIMNIK via WHATSAPP. At the dinner meeting, GATES,
MANAFORT, and KILIMNIK discussed internal polling from ME which
included battleground states. GATES recalled Pennsylvania, Wisconsin,
FD-302a (Rev. 05-08-10) CAS 1:17-cr-00201-ABJ Document 682 Filed 05/21/21 Page 11 of 44

(U) Interview of Richard Gates (02/15

Continuation of FD-302 of /2919) ,On 02/15/2019 4 of 4

» Page

Minnesota, and Michigan as states MANAFORT discussed. GATES also recalled
MANAFORT discussing polling related to blue-collar workers. GATES recalled
MANAFORT discussed internal polling from other sources including CAMBRIDGE
ANALYTICA. The information provided in this meeting by MANAFORT to
KILIMNIK was based on internal information and polls; it was a synthesis
that included internal polling data.

GATES stated they did not discuss the GE scheduling information with

KILIMNIK. GATES said that ee ic not win

elections, so there was no point in discussing J scheduling with
KILIMNIK.
Case 1:17-cr-00201-ABJ Document 682 Filed 05/21/21

Page 12 of 44

 

Document ID: 0,7.4249,179465

From: paul manafort <pmanafort@donaldtrump.com>

To: rick gates </o=mex05/ou=exchange
administrative group
(fydibohf23spdit)/cn=recipients/cn=rgates@dmpint.com4bb>

Ce:

Bee:

Subject: print out and bring to our SCh meeting

Date: Tue Aug 02 2016 09:29:18 EDT

Attachments: 0.7.3801.371492-000001.xIsx

 

Page 2 of 79
Case 1:17-cr-00201-ABJ Document 682 Filed 05/21/21 Page 13 of 44

 

Document ID: 0.7.4249.179465-000001

Owner: paul manafort <pmanafort@donaldtrump.com>
Filename: 0.7.3801.371492-000001 .xIsx

Last Modified: Tue Aug 02 09:29:18 EDT 2016

 

Page 3 of 79
0.7.3801.371492-000001 xlax for Printed Item: 1 ( Attachment 1 of 1)

 

 

 

790ALBUQUERQUE-SANTA FE

Decided
GOP
Generic
Prez
Ballot as
of 6-16

 

 

 

48.1%

 

 

54.4%

 

 

 

 

 

 

59.3%)

 

 

43.2%

 

 

72.2%

 

 

 

59.5%

 

 

 

 

65.9%

 

 

27.4%

 

 

78.0%

 

 

51.2%

 

 

 

 

 

 

 

53.8%

 

 

50.6%

 

 

 

60.7%

 

 

48.1%

 

 

47.4%

 

 

 

 

 

 

 

 

 

 

 

 

63.9%

 

 

67.5%

 

 

 

 

36.4%

 

 

55.0%

 

 

49.4%

 

 

68.7%

 

 

 

 

 

 

 

 

 

 

59.0%

 

 

 

 

Waz 753)PHOENIX (PRESCOTT)
laz 789|TUCSON (SIERRA VISTA)
771NUMA-EL CENTRO

LO 790\/ALBUQUERQUE-SANTA FE

co 752KCOLORADO SPRINGS-PUEBLO
co 751/DENVER

co 773(GRAND JUNCTION-MONTROSE
FL 571FT. MYERS-NAPLES

FL S92\GAINESVILLE

FL S61/ACKSONVILLE

FL 528|MIAMI-FT. LAUDERDALE

FL 686|MOBILE-PENSACOLA (FT WALT)
FL 534{0RLANDO-DAYTONA BCH-MELBRN
FL 656PANAMA CITY

FFL S30{TALLAHASSEE-THOMASVILLE

FL 539|TAMPA-ST. PETE (SARASOTA)

FL S48 WEST PALM BEACH-FT. PIERCE
IGA 525/ALBANY, GA

IGA 524\ATLANTA

IGA 520)AUGUSTA-AIKEN

IGA 575\CHATTANOOGA

SA 522KCOLUMBUS, GA (OPELIKA, AL) _
GA 606|IDOTHAN

IGA 567\(GREENVLL-SPART-ASHEVLL-AND
GA 561)/ACKSONVILLE

GA 503|MACON

GA 507/SAVANNAH

SA 5 30\TALLAHASSEE-THOMASVILLE

A 637|CEDAR RAPIDS-WTRLO-IWC&.DUB
A 682|IDAVENPORT-R.ISLAND-MOLINE
HA 679|IDES MOINES-AMES

1A 652(0MAHA

1A 631/0TTUMWA-KIRKSVILLE

1A 717}\QUINCY-HANNIBAL-KEOKUK

1A 611,JROCHESTR-MASON CITY-AUSTIN
A 624}51IOUX CITY

1A 725 SIOUX FALLS(MITCHELL)

N 648|CHAMPAIGN&.SPRNGFLD-DECATUR

 

 

 

 

 

 

Case 1:17-cr-00201-ABJ Document 682 Filed 05/21/21 Page 14 of 44

Decided
DIT Vote
of 6-

48.
51,

 

Page 4 of 79
Case 1:17-cr-00201-ABJ Document 682
0.7 .3801,371492-000001 xlsx for Printed Item: 1 ( Attachment 4 of 41)

NCINNATI
ANSVILLE
. WAYNE

AYE IN

E
NA

LUTH-SUPERIOR
-SAGINAW-BAY CITY
D
BAY-APPLETON

BEND-ELKHART

VERSE CITY-CADILLAC
SUPERIOR
ARGO-VALLEY CITY
CROSSE-EAU CLAIRE
TO
INNEAPOLIS-ST. PAUL
-MASON CITY-AUSTIN
XF E
BIA-JEFFERSON CITY
IN-PITTSBURG
CITY

A-KIRKSVILLE
ADUCAH-CAPE GIRARD-HARSBG
INCY-HANNIBAL-KEOKUK
FIELD, MO
. JOSEPH
_ LOUIS
TLANTA

TT

-W.
LLE-N.BERN-WASHNGTN

Filed 05/21/21

 

Page 15 of 44

Page 5 of 79
Case 1:17-cr-00201-ABJ Document 682 Filed 05/21/21

0.7.3801,371492-000001 xlsx for Printed \tem: 1 ( Attachment 1 of 1)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NC 567\GREENVLL-SPART-ASHEVLL-AND
INC 570\MYRTLE BEACH-FLORENCE
Wwe 544INORFOLK-PORTSMTH-NEWPT NWS
Ic 560/RALEIGH-DURHAM (FAYETVLLE)
INC 550WILMINGTON
NH 506IBOSTON (MANCHESTER)
INH 523/BURLINGTON-PLATTSBURGH
INH 500/PORTLAND-AUBURN
Inv 839).AS VEGAS
INV 803]LOS ANGELES
Inv 811,]RENO
Inv 770/SALT LAKE CITY
lou 564\CHARLESTON-HUNTINGTON
1OH 5 15\CINCINNATI
IOH 5 10(CLEVELAND-AKRON (CANTON)
lOH 535\COLUMBUS, OH
OH 542IDAYTON
OH SO9|FT. WAYNE
1H 558)LIMA
OH 597IPARKERSBURG
loH 547|TOLEDO
OH 554IWHEELING-STEUBENVILLE
OH 536(YOUNGSTOWN
DH 596|ZANESVILLE
IPA 514]BUFFALO
PA 565]ELMIRA (CORNING)
IPA 516|ERIE
PA 566/MARRISBURG-LNCSTR-LEB-YORK
PA 574)0HNSTOWN-ALTOONA-ST COLGE
PA 501INEW YORK
PA 504)PHILADELPHIA
PA 508\PITTSBURGH
PA 511 WASHINGTON, DC (HAGRSTWN)
Pa 577|WILKES BARRE-SCRANTON-HZTN
PA 536YOUNGSTOWN
VA 559|BLUEFIELD-BECKLEY-OAK HILL
VA 584\CHARLOTTESVILLE
VA 5 18(GREENSBORO-H.POINT-W.SALEM
IVA 569IHARRISONBURG
VA 544|NORFOLK-PORTSMTH-NEWPT NWS
VA S60]RALEIGH-DURHAM (FAYETVLLE)
a 556)RICHMOND-PETERSBURG
A 573|ROANOKE-LYNCHBURG
VA 531{TRI-CITIES, TN-VA
VA 511)WASHINGTON, DC (HAGRSTWN)

 

 

 

 

Page 16 of 44

 

Page 6 of 79
Case 1:17-cr-00201-ABJ Document 682 Filed 05/21/21 Page 17 of 44
0.7,3801.371402-000001 .xlex for Printed Item: 4 ( Attachment 4 of 1)

UTH-SUPERIOR
BAY

CLAIRE
SON
55
61 WAUKEE
6 NNEAPOLIS-ST. PAUL
AUSAU-RHIN

 

Page 7 of 79
Case 1:17-cr-00201-ABJ Document 682 Filed 05/21/21 Page 18 of 44

Document ID: 0.7.4730.110442

       

From:

To: Paul Manafort </o=mex()5/ou=exchange
administrative group
(fydibohf23spdit)/cn=recipients/cn=pmanafort@dmpint.com202>;
Rick Gates </o=mex05/ou=exchange administrative group

bohf23spdit)/cn=reciplents/cn=rgates@dmpint.com4bb>;

Co:

Bcc:

Subject: Target State Brushfire Surveys Key Take-Aways Memo

Date: Sun Jul 17 2016 22:33:26 EDT

Attachments: 7-15-16 Target States Pre-Convention Brushfires Key Take-Aways.docx

Gents:

Attached you'll find a memo that outlines the key take-aways from our recently completed surveys In the
17 Target States.

We will be sharing the full top line data in the next day or so.

Let me know If you have any questions.

 

 

Page 7 of 10
Case 1:17-cr-00201-ABJ Document 682 Filed 05/21/21 Page 19 of 44

 

Document ID: 0.7.4730.110442-000001

Owner:
Fliename: 7-15-16 Target States Pre-Convention Brusnfires Key Take-Aways.docx

Last Modified: Sun Jul 17 22:33:26 IEDT 2016

 

Page 8 of 10
Case 1:17-cr-00201-ABJ Document 682 Filed 05/21/21 Page 20 of 44

Page 9 of 10

 
Case 1:17-cr-00201-ABJ Document 682 Filed 05/21/21 Page 21 of 44

Page 10 of 10

 
Case 1:17-cr-00201-ABJ Document 682 Filed 05/21/21 Page 22 of 44

Exhibit D
Case 1:17-cr-00201-ABJ Document 682 Filed 05/21/21 Page 23 of 44

Orricia. Recorp

FD 302 (Rev. 5 8 10)
FEDERAL BUREAU OF INVESTIGATION

Date of entry

(In Person)

Investigation on
02/26/2018

( 12/2015 a in J i - e

by Omer J Meisel , EBADI SHERINE DOROTHY
This document contains neither recommendations nor conclusions of the FBI. It is the property of the FBI and is loaned to your agency; it and its contents are not

to be distributed outside your agency,

SCO-3500-RG-000766

 
Case 1:17-cr-00201-ABJ Document 682 Filed 05/21/21 Page 24 of 44

FD 302a (Rev. 05 08 10)

Continuation of FD 3020f (U) Interview of Rick Gates (On 92/12/2018

 

 

Davis Manafort

SCO-3500-RG-000767
Case 1:17-cr-00201-ABJ Document 682 Filed 05/21/21 Page 25 of 44

FD 302a (Rev. 05 08 10)

Continuation of FED 302 of (U) Interview of Rick Gates ,On 02/12/2018 3 of 15

, Page

SCO-3500-RG-000768

 
Case 1:17-cr-00201-ABJ Document 682 Filed 05/21/21 Page 26 of 44

Continuation of FD 302 of (U) Interview of Rick Gates On 02/12/2018 4 of 15

, Page

SCO-3500-RG-000769

 
Case 1:17-cr-00201-ABJ Document 682 Filed 05/21/21 Page 27 of 44

FD 302a (Rev. 05 08 10)

Continuation of FD 3020f (U) Interview of Rick Gates -On 02/12/2018 50

Fr
Hb
in

, Page

 

 

SCO-3500-RG-000770
Case 1:17-cr-00201-ABJ Document 682 Filed 05/21/21 Page 28 of 44

FD 302a (Rev. 05 08 10)

Continuation of FD 3020f (U) Interview of Rick Gates On 02/12/2018 6 of 15

, Page

 

Nae

SCO-3500-RG-000771
Case 1:17-cr-00201-ABJ Document 682 Filed 05/21/21 Page 29 of 44

FD 302a (Rev. 05 08 10)

, Page

SCO-3500-RG-000772

 
Case 1:17-cr-00201-ABJ Document 682 Filed 05/21/21 Page 30 of 44

FD 3028 (Rev. 05 08 10) SC

——=

 
Case 1:17-cr-00201-ABJ Document 682 Filed 05/21/21 Page 31 of 44

FD 302a (Rev. 05 08 10)

Continuation of FD 302 of (U)

SCO-3500-RG-000774

 
Case 1:17-cr-00201-ABJ Document 682 Filed 05/21/21 Page 32 of 44

FD 302a (Rev. 05 08 10)

10 o

Continuation of FD 302 of (YU) a sW OL Rick Gates 10 ( S , Page 10

SCO-3500-RG-000775

 
Case 1:17-cr-00201-ABJ Document 682 Filed 05/21/21 Page 33 of 44

FD 302a (Rev. 05 08 10)

Continuation of FD 302 of (U) Inte

We Was be 0 usne oO y¥Y pannon., subsequen

SCO-3500-RG-000776

 
Case 1:17-cr-00201-ABJ Document 682 Filed 05/21/21 Page 34 of 44

FD 302a (Rev. 05 08 10)

SCO-3500-RG-000777

 
Case 1:17-cr-00201-ABJ Document 682 Filed 05/21/21 Page 35 of 44

FD 302a (Rev. 05 08 10)

Continuation of FD 302 of (U) Interview of Rick Gat , Page

SCO-3500-RG-000778

 
Case 1:17-cr-00201-ABJ Document 682 Filed 05/21/21 Page 36 of 44

FD 302a (Rev. 05 08 10)

Continuation of FD 302 of (U) Interview of Rick

SCO-3500-RG-000779

 
Case 1:17-cr-00201-ABJ Document 682 Filed 05/21/21 Page 37 of 44

FD 302a (Rev. 05 08 10)

Continuation of FD 302 of (U) Interview of Rick Gates ,On 02/12/2018 , Page he veQee 1s

 

 

SCO-3500-RG-000780
Exhibit B
1 of 1

8/1/2016 to 8/7/2016
(“4 Paul Manafort

 

2-AA MRE 4— 9.90 ORE Cacntnn.s nee

Wednesday, August 03, 2016

Friday, August 05, 2016

  

NIIpS://OUUOOK.OTTICe.cCOMY/OWAa/ ‘realM=Sdavintemauonal .comaexc...

August 2016

$ MT WwW
311 2 3
7 8 9 10
14 15 16 17
21 22 23 24
28 29 30 31

Tuesday, August 02, 2016

13
20
27

September 2016

M

19
26

I

13
20
27

Ww

14

28

T E— §&
1 2 3
8 9 10
15 16 17
22 23 24
29 30 1

 

 
 
  

 
 

Thursday, August 04, 2016

4

Saturday Ss )

Sunday, August 07, 2016

10:00 AM to 10:30 AM Call w/ Pastor

12:00 PM to 12:30 PM SU

Page(¥/Uf 2624 PM
Exhibit C
8/1/16 8:00PM

 

 

 

 

 

Daily Schedule Tuesday, August 2, 2016
DIT PM
DIT Schedule PIM Schedule

  
   

 

 

 

10:00 am - ll w/ Pastor |

 
 

10:30 am - Scheduling Meeting
15" Floor Conference Room

 

Page 17 of 26
8/1/16 8:00PM

Call List

Page 18 of 26

 
Page 19 of 26

 
8/1/16 8:00PM

 

   

4

Page 20 of 26
